TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00599-CV




Dymra Henderson, Appellant

v.

William C. Chambers; Frank Brown, Esq.; Armburst, Brown & Davis, LLP;
Strasburger & Price; William G. Gurasich and Timothy S. Chambers, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN103183, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Dymra Henderson has filed a motion to dismiss her appeal in part as it pertains to the
judgment favoring William G. Gurasich.  She represents in her motion that the parties request this
action.  Appellees have not filed opposition or otherwise responded to this motion.  We grant the
motion and dismiss William G. Gurasich from this appeal.  The appeal will proceed with the
remaining appellees.  It is ordered April 29, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Pemberton